Citation Nr: 1543975	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  07-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a right eye disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, B.D.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from September 1941 to December 1942, and from August 1945 to June 1976.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2007, the Veteran testified, with the help of his friend B.D., at a hearing before a Decision Review Officer (DRO) at the Los Angeles RO.  A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board in June 2010.

In May 2013, during the pendency of this appeal, the Veteran passed away.  In July 2013, the RO granted the appellant's request to substitute as the claimant in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veterans Benefits Management System (VBMS) contains a June 2015 appellate brief, and September 2015 correspondence from the appellant confirming he wishes to represent himself.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2005 Board decision denied entitlement to service connection for a right eye disability based on the determination that the evidence of record did not include persuasive competent evidence to suggest an etiological relationship between the Veteran's current right eye disability and his period of active service.

2. The Veteran did not appeal the October 2005 Board decision.

3. Since the October 2005 Board decision, the Veteran submitted a November 2006 statement from Dr. P.F.E. opining that the Veteran's legal blindness in his right eye is directly related to a gun powder injury the Veteran sustained to his right eye in December 1941.


CONCLUSIONS OF LAW

1. The October 2005 Board decision, which denied the claim of entitlement to service connection for a right eye disability, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The additional evidence received since the October 2005 Board decision is new and material, and the claim of entitlement to service connection for a right eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

An October 2005 Board decision denied entitlement to service connection for a right eye disability based on the determination that the evidence of record did not include persuasive competent evidence to suggest an etiological relationship between the Veteran's current right eye disability and his period of active service.  The claims file includes a form stating the evidence in the file was subject to review by the United States Court of Appeals for Veterans Claims (Court), and had to be persevered exactly as it was at the time of the promulgation of the Board's decision; special handling was required until March 28, 2006.  However, the evidentiary record does not indicate that the Veteran appealed the Board's October 2005 decision, and a search of the Court's docket does not indicate the Veteran appealed the Board's October 2005 decision.  As such, the October 2005 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 2005 Board decision, the Veteran submitted a November 2006 statement from Dr. P.F.E. opining that the Veteran's current legal blindness in his right eye is directly related to a gun powder injury the Veteran sustained to his right eye in December 1941.  This evidence is new and material evidence because it was not of record at the time of the final Board decision in October 2005, and indicates that the Veteran's current right eye disability may have been incurred during or related to his active duty service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right eye disability.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right eye disability is reopened, and to this extent only, the appeal is granted.


REMAND

In a February 2007 statement, Dr. C.H.K. stated the Veteran had received treatment at the VA Los Angeles Ambulatory Care Center Eye Clinic since November 2004 for management of traumatic eye injury in the right eye.  On remand, the AOJ should obtain all outstanding relevant VA treatment records.

In an April 2012 statement, the Veteran again stated that he had received treatment at Kiangan Dispensary and Bagabag Hospital during his active duty service.  See also September 2007 Veteran statement.  The Veteran then stated, for what appears to be the first time, that upon his release he went to Camp Murphy to report, but was not yet fully recovered from his injuries, so he went to Kalaw Hospital in Manila.  The Veteran then requested VA obtain his records from Kalaw Hospital.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's outstanding private treatment records from Kalaw Hospital.

The Veteran was afforded a VA examination in April 2005.  However, the VA examiner only stated that he had a "[l]ow suspicion of etiology related to remote history of war injury" for the Veteran's current left eye disability; no nexus opinion was provided regarding the Veteran's right eye disability.  On remand, the AOJ should obtain a medical opinion from a VA examiner regarding the nature and etiology of the Veteran's right eye disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to identify any outstanding private testing and/or treatment related to the Veteran's right eye disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Kalaw Hospital in Manila, the Republic of the Philippines.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the appellant of the status of the Veteran's records, and give the appellant the opportunity to obtain the Veteran's records on his own.

2. The AOJ should obtain all outstanding relevant VA treatment records, to include from the Los Angeles Ambulatory Care Center Eye Clinic.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should obtain a medical opinion from an appropriate VA examiner to determine the nature and etiology of the Veteran's right eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right eye disabilities which were manifested at any time from March 2006 until the Veteran's death.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right eye disability was either incurred in, or was otherwise related to, the Veteran's active duty service?

The examiner should specifically address the November 2006 opinion of Dr. P.F.E. that the Veteran's legal blindness in his right eye is directly related to a gun powder injury the Veteran sustained to his right eye in December 1941.  See also March 2001 Dr. P.F.E. statement.

The examiner should specifically address the Veteran's contention that during service in 1941, his rifle backfired and he sustained a gun powder injury to his right eye.  See, e.g., March 2007 DRO hearing testimony; January 2003 substantive appeal; August 2002 notice of disagreement; May 2002 Veteran statement; March 2002 Veteran statement; December 2000 claim.

The examiner should also address the April 2002 affidavit of E.V.T. that in 1941 he saw the Veteran's rifle burst and the Veteran stopped fighting because his right eye was injured, and the Veteran was treated by their medics.

The examiner should also address the May 2007 affidavit of C.V.M., stating that when the enemy was about to land he was detailed to deliver supplies to the firing line, where he saw the face of the Veteran covered with a handkerchief, and the Veteran told him that when he had fired his gun the gun powder "spred [sic] on his [eyes]."

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran was competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


